Name: Council Regulation (EEC) No 3907/92 of 19 December 1992 establishing, for 1993, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of the Portuguese Republic
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 394 / 1931 . 12 . 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3907/92 of 19 December 1992 fixing, for 1993 , certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of the Portuguese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Whereas the specific conditions governing the fishing activities of vessels exploiting stocks of highly migratory species , for which catch possibilities are granted, should be laid down; whereas the limits concerning the zones and the periods of fishing of these vessels are laid down by Article 351 (2), ( 3 ) and (4) of the Act of Accession; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 ( J ), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 (5 ) of the Act of Accession, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 351 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 351 of the Act of Accession, it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; HAS ADOPTED THIS REGULATION: Article 1 The number of vessels flying the flag of a Member State other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of the Portuguese Republic , as provided for in Article 351 of the Act of Accession and the procedures for access , shall be as set out in the Annex. Whereas these possibilities are determined, with respect to pelagic species not subject to the system of total allowable catches (TAC) and quotas, other than highly migratory species , on the basis of the situation of the fishing activities of the Member States apart from Spain, in Portuguese waters for the period prior to accession; whereas there is a need to ensure stock conservation, taking account moreover of the limits placed on fishing by Portuguese vessels for similar species in waters of the Member States , apart from Spain; Article 2 This Regulation shall enter into force on 1 January 1993 . It shall apply until 31 December 1993 . Whereas , for 1993 , no fishing possibilities for species not subject to TACs and quotas are granted to Portugal in the waters of the Member States apart from Spain ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992. For the Council The President J. GUMMER ( i ) OJ No L 207, 29 . 7 . 1987 , p. 1 . Regulation as amended by Regulation (EEC) No 3483 / 88 (OJ No L 306 , 11 . 11 . 1988 , P. 2). No L 394 / 20 Official Journal of the European Communities 31 . 12 . 92 ANNEX EEC  PORTUGAL « t i i Period of Species bonnes) Z °nes(1 ) Fishing gear of'vesseT^ Jishin8* authorization Albacore tuna Unlimited X and CECAF Troll line 110 Between 2 June (Thunnus alalunga) (France) ( 2 ) and 28 July Tropical tuna Unlimited X ( to the south of 36 °30' N) All except Unlimited Year round CECAF (to the south of 31 ° N gill-nets and to the north of 31 ° . N to the west of 17 °30' W) Other Unlimited IX All except Unlimited Year round (Thunnidae) gill-nets ( ! ) Waters falling under the sovereignty or within the jurisdiction of Portugal . (2 ) Not exceeding 26 m in length between perpendiculars . ( 3 ) Authorized to carry out fishing activities simultaneously .